Title: Thomas Jefferson to Levett Harris, 27 July 1809
From: Jefferson, Thomas
To: Harris, Levett


          Dear Sir  Monticello July 27. 1809.
           The bearer hereof, mr Smith, is the son of the honble Genl Samuel Smith of Baltimore, of whose revolutionary services you cannot be uninformed, & who has been a distinguished member of our public councils during the present government, first in the H. of Representatives, & latterly of the Senate of the US. the son goes in connection with the American legation to St Petersburg, but on his own foundation, and with a view to his own improvement, & the acquiring a knolege of public affairs on an extended scale. anxious to promote views so laudable and useful in the young men of our country, whose fortune and station of life will procure them a participation in the public administration of our affairs, I take the liberty of recommending him to your particular attentions & civilities, as one who will prove himself entirely worthy of them. and I will further request you to present him, in my name, to such characters at your residence as, either from the personal acquaintance I may have had the advantage of forming with them, or from other considerations, would find, in my recommendation, a motive for favoring mr Smith with their attentions. to the acknolegement of the obligations you will confer on me by the good offices you may render mr Smith, I add the assurances of my great esteem & consideration for yourself.
          
            Th:
            Jefferson
        